‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.    4:06-CR-41-001 (CDL)
                                                                       4:07-CR-32-001 (CDL)
              SOU CHIEM SAEPHARN

Sou Chiem Saepharn was sentenced in the Middle District of Georgia by the Honorable Clay D.
Land, Chief U.S. District Judge, on December 6, 2007, and was sentenced to 168 months
imprisonment, followed by a 3 year term of supervised release for the offenses of Possession of
MDMA with the Intent to Distribute (2 counts) and Unlawful Possession of a Firearm in Furtherance
of a Drug Trafficking Crime.

Sou Chiem Saepharn has met the requirements for Early Termination and has complied with the
rules and regulations of supervised release, has met the criteria for early termination as outlined in
the Monograph 109 as approved by the Administrative Office of the United States Courts, and is no
longer in need of supervision.

                                                             Respectfully submitted,




                                                             James C. Ham
                                                             Supervising U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.


       Dated this      19th        day of    August                     , 2019.




                                                            s/Clay D. Land
                                                            CLAY D. LAND
                                                            CHIEF U.S. DISTRICT JUDGE
